DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guiles et al.
Regarding claim 10, Guiles et al. teaches an apparatus for use in packing or unpacking a shipping container, 21, the apparatus comprising at least one barrier part, 70, which provides a barrier to wheels powered material handling equipment, the barrier part comprising:
	an elongate main body; and
	a first end region and a second end region;
wherein the elongate main body is adapted to be positioned substantially transversely across an interior of a shipping container at a desired position along the length of the interior of the shipping container, and
	the first end region and the second end region are dimensioned and shaped to be simultaneously engageable in recesses of respective first and second side walls of the shipping container, so as to substantially maintain the location of the apparatus in the desired position against forces resulting from impact by powered material handling equipment operating within the shipping container, see figures 20 and 21 and paragraphs 0039+.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 11-13 and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Guiles et al.

Regarding claims 11, Guiles et al. teaches at least one of the first and second end regions comprises a terminal region oriented substantially perpendicular to the direction of elongation of the main body, the terminal region having a width, see figures 21.  Guiles et al. does not teach that the specific dimension of the width is not substantially greater than 70mm.
Mai et al. teaches a standard shipping container where the dimension of the corrugated sides is 78mm, see figure 7 and paragraphs 0068+.  It would have been obvious to one of ordinary skill in the art 

Regarding claim 12, Guiles et al. teaches at least one of the first and second end regions comprises at least one taper region widening in the direction from the terminal region towards a part of the elongate main body, see figure 21.

Regarding claim 13, Guiles et al. teaches tapered end regions but does not teach the specific range of angles of the taper.  Mai et al. teaches a standard shipping container with a corrugated side panel.  It would have been obvious to one of ordinary skill in the art to set the angle of the tapered region at an angle no greater than 70 degrees and no less than 35 degrees from a length direction in order to ensure a good fit of the end region into the corrugation of the container wall.

Regarding claim 16, Guiles et al. teaches the width of a different embodiment of barrier to be about 2388mm, and therefore it would stand to reason that the length of the other embodiments, specifically barrier of figure 21 is a similar length, as it is used in the same size shipping container.  Guiles et al. does not specifically teach the mass of the barrier, but teaches other dimensions including thickness, length, width, and material type which could result in a mass of 15kg.  
It would have been obvious to one of ordinary skill in the art to form the barrier with appropriate dimensions in order to keep the mass near 15kg so that a use can easily handle the barrier.


Allowable Subject Matter
s 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Guiles et al. represents the closest prior art and teaches a barrier as claimed in claim 11.  Guiles et al. does not teach the region of greater height and lesser height, as claimed in claim 14.  The examiner was unable to find a teaching of such a feature, either alone or in combination.  As such, claims 14 and 15 are objected to.

Response to Arguments
	In light of the newly applied prior art to Guile et al., prosecution is reopened and claims 10-13 and 16 have been rejected.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art cited on PTO-892 and not relied upon are examples of the state of the art.  US 2012/0087760, US 4,986,706, US 4880,342, US 6,206,623, and US 4,784,287 are additional examples of barriers in containers. US 9,546,013 and US 9,233,773 are additional examples of standard ISO containers.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        
1 April 2021